                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  NAVEX GLOBAL, INC.,
                                                  Case No. 1:19-cv-00382 -DCN
         Plaintiff,
                                                  ORDER
         v.

  RICHARD A. STOCKWELL, JR.,

         Defendant.


                                   I. INTRODUCTION

       Pending before the Court is NAVEX Global, Inc.’s (“NAVEX”) Motion for

Temporary Restraining Order. Dkt. 6. NAVEX seeks to enforce a noncompete agreement

it had with Richard Stockwell, who, until recently, was a senior sales executive for

NAVEX. For the reasons set forth below, the Court GRANTS NAVEX’s Motion for a

Temporary Restraining Order.

                                II. LEGAL STANDARD

       A plaintiff seeking a preliminary injunction or a temporary restraining order

(“TRO”) “must establish [1] that he is likely to succeed on the merits, [2] that he is likely

to suffer irreparable harm in the absence of preliminary relief, [3] that the balance of

equities tips in his favor, and [4] that an injunction is in the public interest.” CTIA-The

Wireless Ass’n v. City of Berkeley, 854 F.3d 1105, 1114 (9th Cir. 2017) (quoting Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)); Stuhlbarg Intern. Sales Co., Inc. v.

John D. Brushy & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001)). A preliminary



ORDER - 1
injunction and a TRO generally serve the same purpose of “preserv[ing] the status quo ante

litem pending a determination of the action on the merits.” See Fed. R. Civ. P. 65; Los

Angeles Mem’l Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197, 1200 (9th Cir.

1980).

         A key difference between a TRO and a preliminary injunction is its respective

duration. A TRO typically does not last for more than twenty-eight (28) days without good

cause, while a preliminary injunction may extend until the end of the lawsuit, which could

be months, if not years. Innovation Law Lab v. Nielsen, 310 F. Supp. 3d 1150, 1156 n. 1

(D. Or. 2018). A court may issue a TRO without a hearing and without notice to the adverse

party, but only under certain conditions. Fed. R. Civ. P. 65(b).

                                       III. DISCUSSION

         Here, NAVEX, a company involved in providing SaaS risk and compliance

solutions, claims that it carefully safeguards its proprietary information. NAVEX further

claims that Stockwell worked for NAVEX and had access to such proprietary information.

NAVES alleges that, as a part of that employment, Stockwell executed a “Confidentiality,

Invention Assignment, Non-Compete and Arbitration Agreement,” promising, among

other things, to not compete with NAVEX for eighteen (18) months after his termination

or to divulge proprietary information. Dkt. 7, at 5–6. Now, it appears that Stockwell has

been hired by Whispli, a direct competitor of NAVEX. Further, NAVEX claims that

Stockwell is still in possession of one of NAVEX’s company computers, which includes

trade secrets and proprietary information.




ORDER - 2
          If Stockwell begins to work for a direct competitor, not only could this violate an

agreement between the parties, but it places at substantial risk NAVEX’s proprietary

information. Thus, based on the arguments and exhibits the Court has reviewed, the Court

finds that (1) NAVEX is likely to succeed on the merits, (2) NAVEX is likely to suffer

irreparable harm in the absence of a TRO, (3) the balance of the equities tips in NAVEX’s

favor, and (4) a TRO is in the public interest.

          As this TRO is being issued with notice,1 it is not bound by the fourteen-day time

restraint outlined in Rule 65. See Fed. R. Civ. P. 65(b); Innovation Law Lab, 310 F. Supp.

3d at 1156 n. 1. However, the Court does not wish to extend the TRO longer than necessary.

As such, the parties shall inform the Court no later than November 1, 2019, at 3:00 PM

Mountain Daylight Time of their availability in regards to a hearing date for a preliminary

injunction.2 Should either party fail to contact the Court by that time, the Court may

unilaterally set a date and time for a hearing. In any event, it is the Court’s intention to hold

the hearing on a preliminary injunction within twenty-eight (28) days from the issuance of

this order. See Innovation Law Lab, 310 F. Supp. 3d at 1156 n. 1. Once a hearing date has

been determined, the Court will set an expedited briefing schedule for the motion for a



1
  NAVEX filed this motion on October 11, 2019. On that day, counsel for NAVEX informed the Court that
it wished to allow Stockwell time to obtain counsel and pursue negotiations before seeking an order on the
motion. On October 15, 2019, counsel for NAVEX further informed the Court that Stockwell had obtained
counsel and the parties were attempting to negotiate a resolution. After the parties were unable to reach a
resolution, they requested to move forward with the TRO. The Court originally intended to hold a hearing
on the instant motion, but the parties disagreed as to when the hearing should be held. As the threat of
irreparable injury loomed large, and with Stockwell seeking to delay any hearing, the Court decided to
vacate the hearing and issue this order.
2
    The parties may use Tony Budge, Judge Nye’s law clerk, as a point of contact.



ORDER - 3
preliminary injunction.

      Pursuant to Rule 65(c), NAVEX is required to post a security bond of $10,000.

                                      IV. ORDER

      IT IS HEREBY ORDERED THAT:

   1. NAVEX’s Motion for Temporary Restraining Order is GRANTED, and until this

      Court orders otherwise, for the next twenty-eight (28) days, or until such time as the

      parties agree in writing to amend, supersede, or terminate this TRO:

          a. Stockwell shall refrain from, and immediately cease, his employment and/or

             any other business relationship with Whispli, or any other direct competitor

             of NAVEX.

          b. Stockwell shall immediately return his NAVEX laptop, and refrain from

             using or disclosing any NAVEX trade secrets in his possession.

   2. NAVEX shall post a $10,000 security bond, pursuant to Federal Rule of Civil

      Procedure 65(c), which shall remain posted until such time that the TRO is

      dissolved.


                                                DATED: October 31, 2019


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




ORDER - 4
